Citation Nr: 1325275	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  10-04 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation, based on individual unemployability due to a service-connected disorder (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas.

As the Veteran is challenging the rating assigned for his service-connected PTSD and the record raises the possibility that he is unemployable because of such service-connected disorder, the determination as to whether he is entitled to a total disability based on individual unemployability (TDIU) is part and parcel of the determination of the rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this regard, VA found the Veteran to be permanently disabled and unable to maintain substantially gainful employment as a result of his COPD, GERD, and his "forgetfulness" in a July 2013 rating decision.  Forgetfulness has been cited as a symptom of the Veteran's PTSD.  Further, although the Veteran stated at his May 2009 VA examination that he had retired due to problems he had with his legs and back in his position as a welder, he also made a claim of incompetency in his January 2010 VA Form 9.  Therefore, the issue of entitlement to TDIU has been raised by the record and, as such, has been included on the title page of this decision.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA treatment records dated from February 2012 to March 2013 as well as a July 2013 rating decision addressing a claim for special monthly pension based on the need for aid and assistance.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  

The issues of entitlement to a disability rating greater than 50 percent for PTSD and a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his PTSD.

The Veteran's last VA examination in connection with his claim for PTSD was in May 2009.  The Veteran has claimed that his PTSD disorder has worsened since this examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Significantly, after the Veteran's May 2009 VA examination, the Veteran was found to be incompetent by a February 2010 rating decision.  

 Also, review of the file in this case reflects that relevant documents addressing the Veteran's claims for special monthly pension based on the need for aid and assistance and his pension regarding permanent disability as well as his inability to maintain substantially gainful employment due, in part, to his forgetfulness - a symptom of his PTSD, are not associated with the claims file.  Specifically, the following VA forms are missing from the Veteran's file: VA Form 21-2680 (received by the RO on February 8, 2012), VA Form 21-4138 (received by the RO on February 7, 2012), VA Form 21-2680 (received by the RO on February 7, 2012), VA Form 21-2680 (received by the RO on February 2, 2012), and VA Form 21-527 (received by the RO on February 7, 2012).  

The Board also notes that the RO did not issue a supplemental statement of the case after reviewing the VA treatment records dated from February 2012 to March 2013, which address the Veteran's PTSD, the February 2010 rating decision, or the July 2013 rating decision.  Accordingly, this case must be remanded so that the evidence received subsequent to the December 2009 statement of the case may be considered.  See generally Disabled American Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployabililty).  

2.  Request that the Veteran provide the names and addresses of all medical care providers who have treated him for his PTSD, including any private providers.  After obtaining any necessary authorization from the Veteran, request all identified records.  All reasonable attempts should be made to obtain any identified records, including any outstanding VA records or records from Dr. W.R. from August 2009 to the present.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Obtain the following documents and associate them with the file: VA Form 21-2680 (received by the RO on February 8, 2012), VA Form 21-4138 (received by the RO on February 7, 2012), VA Form 21-2680 (received by the RO on February 7, 2012), VA Form 21-2680 (received by the RO on February 2, 2012), and VA Form 21-527 (received by the RO on February 7, 2012).

4.  After the above development has been completed and all outstanding treatment records and other documents have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  He or she should also render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


